Citation Nr: 0119093	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  00-08 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee with chondromalacia patella, 
status post arthrotomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for a left ankle 
disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 20 percent 
evaluation for degenerative joint disease of the right knee 
with chondromalacia patella, status post arthrotomy and 
denied service connection for a left ankle disorder.

In May 2001, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.  At the hearing, 
the veteran submitted additional evidence along with a waiver 
of initial review by the RO.  Accordingly, the Board may 
proceed with appellate review of the veteran's claims.  38 
C.F.R. § 20.1304(c) (2000).

The Board notes that at the hearing, the veteran asserted 
that one of the issues on appeal is entitlement to service 
connection for a left knee disorder.  There has been no 
rating decision, notice of disagreement, statement of the 
case, or substantive appeal as to this issue, and therefore 
the Board does not have jurisdiction over this issue.  
38 C.F.R. § 20.200 (2000) (appeal before the Board consists 
of a timely filed notice of disagreement and, following 
issuance of a statement of the case, a substantive appeal).  
The Board further notes that the appropriate claim is whether 
new and material evidence has been submitted to reopen the 
claim for service connection for a left knee disorder, as 
such claim has been previously denied by both the RO and the 
Board.  Therefore, the Board is referring it to the RO for 
initial consideration and appropriate action, as this claim 
has been neither procedurally prepared nor certified for 
appellate review.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran's right knee has traumatic arthritis and 
limitation of motion.

2.  Degenerative joint disease of the right knee with 
chondromalacia patella, status post arthrotomy, is currently 
manifested by no more than moderate instability of the knee.  

3.  There is no competent evidence of a current left ankle 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation based 
upon arthritis and limitation of motion for the right knee 
have been met.  38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative joint disease of the right knee with 
chondromalacia patella, status post arthrotomy, based upon 
lateral instability or subluxation have not been met.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).

3.  A left ankle disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for postoperative chondromalacia of the 
right patella was granted by means of a January 1969 rating 
decision and assigned a noncompensable evaluation, effective 
February 29, 1968.  In July 1969, the RO granted a 10 percent 
evaluation for the right knee, effective February 29, 1968.  
In September 1977, the RO granted a 20 percent evaluation, 
effective June 9, 1975.  In December 1980, the Board granted 
a 30 percent evaluation for the right knee, which was 
effectuated by the RO in a February 1981 decision.  In July 
1982, the RO reduced the veteran's evaluation for the right 
knee from 30 percent to 20 percent, effective November 1, 
1982.  The veteran has remained at the 20 percent evaluation 
since that time.

In October 1999, the veteran filed his claim for an increased 
evaluation for degenerative joint disease of the right knee 
with chondromalacia patella, status post arthrotomy and for 
service connection for a left ankle disorder.  

An October 1999 private medical record shows the veteran 
reported right knee pain with swelling.  He stated that his 
right knee would both pop and buckle.  The private physician 
stated that the right knee showed two incisions.  He stated 
that there was elevation of the tibia-tubercle.  He added 
that there was crepitus with range of motion of the knee and 
that the right knee was stable to varus and valgus stress.  
Lachman's was noted to be negative, as was both anterior and 
posterior drawer signs.  The private physician noted that 
there was generalized tenderness in the anterior and lateral 
aspect of the medial lateral femoral condyle and along the 
medial joint lines.  X-rays taken of the right knee at that 
time showed degenerative changes.  The impressions were 
generalized lateral compartment chondromalacia of the right 
knee and to rule out torn menisci.  He noted that he was 
going to have Magnetic Resonance Imaging (MRI) done to rule 
out the torn menisci theory.

A November 1999 VA examination report shows the veteran 
reported that he would get swelling with extended walking.  
He stated that he was unable to climb steps or do deep knee 
bending or any activity that required repetitive use of the 
knee because of pain.  The veteran denied any problem with 
his knee "giving way" but stated that he felt it was 
unstable at times.  Physical examination revealed swelling to 
the right knee with tenderness, both medially and 
posteriorly.  There was crepitance with range of motion.  
Anterior and posterior drawer signs were negative.  The 
examiner stated that the lateral and medial stability were 
within normal limits.  Range of motion was 5 degrees to 
100 degrees.  The examiner stated that there was pain 
associated with full flexion.  He that stated there was no 
evidence of muscle wasting or decreased motor strength.  The 
impression was degenerative joint disease of the right knee 
with chondromalacia patella.

A February 2000 VA outpatient treatment report shows the 
veteran reported pain and swelling of the right knee and 
giving way.  Physical examination revealed effusion in the 
right knee.  The examiner stated that the veteran had severe 
patellofemoral crepitation and medial and lateral joint line 
tenderness.  He added there was no marked laxity.  Range of 
motion was 5 degrees to 125 degrees.  

A February 2000 private medical record shows the veteran was 
seen with complaints of right knee pain.  The private 
physician stated that there was marked crepitus of the right 
knee with severe point tenderness circumferentially around 
the knee and the patellofemoral joint.  There was minimal 
joint effusion.  Range of motion was 0 degrees to 
140 degrees.  The private physician stated that there was 
severe medial and lateral joint line tenderness, as well as a 
very positive patellar grinding test.  He noted there was no 
laxity.  X-rays taken of the right knee at that time showed 
severe arthritic degeneration of the right knee, but no signs 
of fracture.  The impression was severe arthritis of the 
right knee.  The private physician stated that the veteran 
would probably need a joint replacement in the future.

At the May 2001 hearing before the undersigned Board Member, 
the veteran testified that he had injured his right knee in 
service.  He complained of current pain with all sorts of 
activities.  The veteran stated that he had been told that he 
would need to have his right knee replaced at some point.  He 
described weakness in the right knee and having to wear a 
knee brace.

II.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
if any, and has enhanced its duty to assist a veteran in 
developing the facts pertinent to the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the December 1999 rating decision on appeal 
and the February 2000 statement of the case, the RO informed 
the veteran of the evidence necessary to establish a higher 
evaluation for degenerative joint disease of the right knee 
with chondromalacia patella, status post arthrotomy and 
service connection for a left ankle disorder.  In the 
February 2000 statement of the case, the RO also included the 
pertinent regulations that apply to the veteran's claims for 
an increased evaluation and for service connection.  Also, in 
a November 1999 letter, the RO informed the veteran that in 
order for service connection for the left ankle disorder to 
be granted, he needed to submit evidence of a current 
disability, evidence of an injury or a disease in service, 
and evidence of a nexus between the current disability and 
service.  The November 1999 letter, the December 1999 rating 
decision, and the February 2000 statement of the case were 
all sent to the veteran's home address.  None of these were 
returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran submitted 
two private medical records and a VA outpatient treatment 
report and testified at the May 2001 Board hearing that these 
were his only treatment records.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for the degenerative joint disease of the right 
knee with chondromalacia patella, status post arthrotomy and 
the left ankle disorder that have not been associated with 
the claims files.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claim for an increased evaluation for the 
right knee.

However, the Board notes that VA has no duty to have the 
veteran undergo a VA examination for his left ankle.  
Specifically, the VCAA states that VA must provide a medical 
examination when: (1) the record contains competent evidence 
of a current disability or persistent or recurrent diagnosis 
of a disability; (2) the record contains evidence that the 
current disability or symptoms may be associated with 
service; and (3) when there is insufficient evidence in the 
record to make a decision.  Here, the veteran has not brought 
forth competent evidence of either a diagnosis of a current 
left ankle disorder or of symptoms of a left ankle 
disability.  In the November 1999 letter, the RO specifically 
informed the veteran that such evidence was necessary, and 
there is no evidence of a current left ankle disorder in the 
claims files.  Therefore, a mandatory examination for the 
left ankle was not required by the RO.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

III.  Criteria

A.  Increased evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2000).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.


IV.  Analysis

A.  Degenerative joint disease of the right knee
with chondromalacia patella, status post arthrotomy

1.  Arthritis and limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5003, 5010 (2000).  When, however, limitation of motion 
of the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2000).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2000).

The veteran has been diagnosed with traumatic arthritis in 
the right knee.  He also has limitation of motion in the 
right knee, as evidenced in the November 1999 VA examination 
report, when range of motion was reported as 5 degrees to 
100 degrees and the February 2000 VA outpatient treatment 
report, when range of motion was reported as 5 degrees to 
125 degrees.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260, 
5261.  Therefore, the Board finds that the evidence supports 
the grant of a separate 10 percent evaluation based on the x-
ray evidence of arthritis, the findings of pain, and 
limitation of motion.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5010.

The Board must now consider whether an evaluation in excess 
of 10 percent for the right knee based upon limitation of 
motion and the presence of arthritis is warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
complained of pain, which is contemplated by the 10 percent 
evaluation that has been granted in this decision.  See 
38 C.F.R. § 4.59 (intent of rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and entitled to at least the minimum 
compensable evaluation for the joint).  In the November 1999 
examination report, the examiner stated that there was no 
evidence of muscle wasting or decreased motor strength.  The 
veteran has reported excess fatigability and lack of 
endurance.  See 38 C.F.R. §§ 4.40, 4.45.  The veteran's range 
of motion of the right knee has been, at worst, 5 degrees to 
100 degrees.  The reported ranges of motion do not warrant a 
compensable evaluation.  The Board finds that the veteran's 
functional impairment is indicative of no more than slight 
functional impairment due to pain or any other factor and 
thus no more than a 10 percent evaluation is warranted.  

The evidence of record establishes the presence of arthritis 
and limited motion and serves as the basis for the award of 
the 10 percent evaluation.  This evaluation is consistent 
with the assignment of the minimum compensable evaluation for 
the joint when there is periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59.  However, neither the 
veteran nor the examiners have identified functional 
impairment which is more than that contemplated by the 
10 percent evaluation.  In order to warrant an evaluation in 
excess of 10 percent there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees or the 
actual or functional equivalent of limitation of extension to 
15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
5261.  The preponderance of the evidence reflects that there 
is no more than the functional equivalent of minimal 
limitation of motion.

The veteran is competent to report his symptoms.  To the 
extent that he has asserted he warrants more than the current 
evaluation assigned to his right knee, he is correct, and the 
Board has granted him a separate evaluation based upon 
limitation of motion and the presence of arthritis.  However, 
to the extent that he has implied he warrants more than a 
separate 10 percent evaluation, the medical findings do not 
support his contentions.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, a separately-assigned evaluation in 
excess of 10 percent is not warranted based upon the presence 
of arthritis and limitation of motion.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

2.  Lateral instability or subluxation

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an evaluation in 
excess of 20 percent.  In October 1999, a private physician 
stated that the veteran's right knee was stable to varus and 
valgus stress.  Lachman's was negative, as was both anterior 
and posterior drawer signs.  In November 1999, the examiner 
stated that the veteran's lateral and medial stability were 
within normal limits.  Anterior and posterior drawer signs 
were negative.  In February 2000, the VA examiner stated that 
the veteran had no marked laxity.  That same month, a private 
physician stated that there was no laxity in the right knee.  
Such findings establish no more than moderate lateral 
instability or subluxation, and thus the degenerative joint 
disease of the right knee with chondromalacia patella, status 
post arthrotomy, is no more than 20 percent disabling.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

An evaluation in excess of 20 percent based lateral 
instability or subluxation is not warranted.  A 20 percent 
evaluation under Diagnostic Code 5257 contemplates moderate 
impairment of the knee as to recurrent subluxation or lateral 
instability.  See id.  As stated above, the clinical findings 
establish that Lachman's has been negative, as has anterior 
and posterior drawer signs.  In the February 2000 outpatient 
treatment report, the examiner stated that there was no 
marked laxity, which demonstrates that there is no more than 
moderate lateral instability or subluxation.  See id.  

The Board notes that DeLuca v. Brown is not applicable to 
Diagnostic Code 5257, thus an evaluation in excess of 
20 percent cannot be granted based upon DeLuca, as Diagnostic 
Code 5257 is not predicated on loss of range of motion and 
thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable.  Johnson 
v. Brown, 9 Vet. App 7, 11 (1996).  

The Board notes that separate 10 percent disability 
evaluations are not warranted for the scars on the veteran's 
right knee.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000) (superficial scars which are poorly 
nourished, with repeated ulcerations; tender and painful on 
objective demonstration; or which limit the function of the 
body part which they affect warrant a separate 10 percent 
evaluation).  The evidence of record has not established that 
the veteran's scars are poorly nourished, have ulcerations, 
or are tender and painful on objective demonstration.  
Additionally, the veteran has not alleged any complaints as 
to the scar.  Thus, separate 10 percent evaluations would not 
be in order for the veteran's scars on his right knee.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than the current 20 percent evaluation, the medical findings 
do not support his assertions.  As stated above, there have 
been no findings of any more than moderate lateral 
instability or a subluxation process.  The Board attaches far 
greater probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements and 
testimony, even if sworn, in support of a claim for monetary 
benefits.  Taking the veteran's contentions into account and 
the medical findings, an evaluation in excess of 20 percent 
is not warranted for degenerative joint disease of the right 
knee with chondromalacia patella, status post arthrotomy.  
The preponderance of the evidence is against his claim, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

3.  Extraschedular consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).

B.  Left ankle disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a left ankle disorder.  
The veteran claims that he has a left ankle disorder as a 
result of an injury he sustained in service.  The service 
medical records show that in August 1967, the veteran was 
seen with a swollen left ankle.  The examiner stated that 
there was no edema or tenderness and recommended the veteran 
treat the left ankle with a 20-minute whirlpool.  The 
separation examination is negative for a finding related to 
the veteran's left ankle.  

As stated above, in a November 1999 letter, the RO informed 
the veteran that he needed to submit evidence of a current 
left ankle disorder.  The veteran stated he would try to 
submit such evidence.  There is no competent evidence of 
either a current left ankle disorder or of persistent 
symptoms of left ankle pain.  The Board notes that the 
veteran's claims files have medical records from 1969 to the 
present time, and in none of those records is there a 
complaint related to the left ankle nor a medical diagnosis.  
Thus, the veteran has not brought forth evidence of a current 
left ankle disorder, to include complaints of symptoms of a 
left ankle disorder.

Without evidence of a current disability or current symptoms 
related to a left ankle disorder, the veteran's claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held "[i]n the absence of proof of a present disability[,] 
there can be no valid claim.").  Although the veteran has 
asserted he has a left ankle disorder, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board is aware that the veteran claims he is a combat 
veteran and is entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 1991).  Section 1154(b) does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected.  Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996).  Rather, it aids the combat 
veteran by relaxing the adjudicative evidentiary requirements 
for determining what happened in service.  Id.  The Board has 
conceded that the veteran sustained some sort of left ankle 
injury in service, as the service medical records show he 
complained of swelling.  However, it must be noted that 
§ 1154(b) does not address the questions of either current 
disability or nexus to service, both of which competent 
medical evidence is generally required.  Id.  citing Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table).  As stated above, the 
veteran has not brought forth competent evidence of a current 
left ankle disorder, and therefore the application of 
§ 1154(b) does not assist him with his claim for service 
connection.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a left ankle disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.



ORDER


Entitlement to a separate 10 percent evaluation for 
limitation of motion of the right knee and the presence of 
arthritis is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right knee with 
chondromalacia patella, status post arthrotomy, based upon 
lateral instability or subluxation is denied.

Entitlement to service connection for a left ankle disorder 
is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

